In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Kings County (Sacco, J.), dated February 8, 2008, which denied his objections to an order of the same court (Shamahs, S.M.) dated November 28, 2007, which, after a hearing, denied his motion for leave to conduct discovery.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court properly denied the father’s objections to the support magistrate’s order. Since the requested discovery is neither pertinent to any pending proceeding nor needed to identify prospective parties in future proceedings, the father is not entitled to disclosure (see Family Ct Act § 424-a; CPLR 3102 [a]; see also Matter of Kussman v GiveAnything.com Inc., 33 AD3d 1004 [2006]; Matter of Rann v Metropolitan Transp. Auth., 22 AD3d 586, 586-587 [2005]; Matter of Stewart v New York City Tr. Auth., 112 AD2d 939, 940 [1985]).
The father’s remaining contentions are without merit. Mastro, J.P., Lifson, Carni and Eng, JJ., concur.